Name: Commission Regulation (EC) No 1922/98 of 10 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities11. 9. 98 L 251/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1922/98 of 10 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 11. 9. 98L 251/2 ANNEX to the Commission Regulation of 10 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 060 43,1 064 73,6 999 58,3 0707 00 05 052 55,8 999 55,8 0709 90 70 052 97,6 999 97,6 0805 30 10 388 75,7 524 75,0 528 73,3 999 74,7 0806 10 10 052 78,1 064 45,0 999 61,5 0808 10 20, 0808 10 50, 0808 10 90 388 55,8 400 62,0 508 54,1 512 89,2 524 42,1 528 90,9 800 189,2 804 67,4 999 81,3 0808 20 50 052 91,4 064 60,2 388 90,5 528 81,5 999 80,9 0809 30 10, 0809 30 90 052 83,8 999 83,8 0809 40 05 052 79,0 060 46,3 064 56,1 066 63,9 068 41,8 093 70,4 400 86,6 624 140,6 999 73,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.